EXHIBIT 10.2







GENERAL SECURITY AGREEMENT




This General Security Agreement (this “Agreement”) is dated as of May 17, 2018,
by and between DULUTH HOLDINGS INC., a Wisconsin corporation (“Debtor”), with
its mailing address as set forth in Section 10(c) hereof, and BMO HARRIS BANK
N.A., a national banking association, as Administrative Agent for the Secured
Parties (as hereinafter defined) (in such capacity, together with its successors
and assigns in such capacity, if any, “Agent”), with its mailing address as set
forth in Section 10(c) hereof.  




PRELIMINARY STATEMENTS




A.

Debtor has requested that Lenders from time to time extend credit or otherwise
make financial accommodations available to or for the account of Debtor,
including, without limitation, pursuant to the terms of that certain Credit
Agreement dated as of May 17, 2018, among Debtor, the financial institutions
from time to time party thereto as lenders (the “Lenders”), and BMO HARRIS BANK
N.A., as Administrative Agent, as the same may from time to time be amended,
restated, supplemented, or otherwise modified (the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
given such terms in the Credit Agreement).  




B.

As a condition to extending credit or otherwise making financial accommodations
available to or for the account of Debtor, Agent and the other Secured Parties
each require, among other things, that Debtor grant Agent, for the benefit of
the Secured Parties, a security interest in Debtor’s personal property described
herein subject to the terms and conditions hereof.




NOW, THEREFORE, in consideration of the benefits accruing to Debtor, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:




Section 1.

Grant of Security Interest.  As collateral security for the payment, performance
and observance of all of the Secured Obligations, Debtor hereby pledges and
assigns to Agent (and its agents and designees), for the benefit of the Secured
Parties, and grants to Agent (and its agents and designees), for the benefit of
the Secured Parties, a continuing security interest in, all of the following
property of Debtor, wherever located and whether now or hereafter existing and
whether now owned or hereafter acquired (all being collectively referred to
herein as the “Collateral”):




(a)

all Accounts (including Health Care Insurance Receivables, if any);




(b)

all Chattel Paper (whether tangible or electronic);




(c)

all Commercial Tort Claims described on Schedule F hereto or on one or more
supplements to this Agreement;




(d)

all Deposit Accounts and all cash and all other property from time to time
deposited therein or otherwise credited thereto;



DEN-181870-4







(e)

all Documents;




(f)

all General Intangibles (including, without limitation, all Payment Intangibles,
Intellectual Property and Licenses);




(g)

all Goods, including, without limitation, all Equipment (including rolling
stock), Fixtures, and Inventory;




(h)

all Instruments (including, without limitation, all Promissory Notes);




(i)

all Investment Property (including certificated and uncertificated Securities,
Securities Accounts, Security Entitlements, Commodity Accounts, and Commodity
Contracts);




(j)

all Letter-of-Credit Rights;




(k)

all Pledged Interests;




(l)

all Supporting Obligations;




(m)

all supporting evidence and documents relating to any of the above described
property, including, without limitation, computer programs, disks, tapes and
related electronic data processing media, and all rights of Debtor to retrieve
the same from third parties, written applications, credit information, account
cards, payment records, correspondence, delivery and installation certificates,
invoice copies, delivery receipts, notes, and other evidences of indebtedness,
insurance certificates and the like, together with all books of account,
ledgers, and cabinets in which the same are reflected or maintained;




(n)

all Accessions and additions to, and substitutions and replacements of, any and
all of the foregoing; and




(o)

all Proceeds and products of the foregoing, and all insurance of the foregoing
and proceeds thereof;




in each case howsoever Debtor’s interest therein may arise or appear (whether by
ownership, security interest, claim or otherwise); provided, however, that
Collateral shall not include the following (all being collectively referred to
herein as the “Excluded Assets”): (i) Equipment owned by Debtor that is subject
to a lien permitted under Section 7.2(d) of the Credit Agreement to the extent
that any lease or financing agreement with respect thereto prohibits the
granting of a security interest in such Equipment (so long as such restriction
is limited to the particular Equipment financed or leased), (ii) any rights or
interest in any contract, lease, permit, license, or license agreement covering
real or personal property of Debtor if under the terms of such contract, lease,
permit, license, or license agreement, or applicable Law with respect thereto,
the grant of a security interest or Lien therein is prohibited as a matter of
Law or under the terms of such contract, lease, permit, license, or license
agreement and such prohibition or restriction has not been waived or the consent
of the other party to such contract, lease, permit, license, or license
agreement has not been obtained (provided, that (A) the foregoing exclusion
shall in no way be construed (1) to apply to the extent that any described
prohibition or restriction is





-2-

DEN-181870-4







ineffective under Section 9-406, 9-407, 9-408, or 9-409 of the UCC (as
hereinafter defined) or other applicable Law, or (2) to apply to the extent that
any consent or waiver has been obtained that would permit Agent’s security
interest or lien to attach notwithstanding the prohibition or restriction on the
pledge of such contract, lease, permit, license, or license agreement, and (B)
the foregoing exclusion shall in no way be construed to limit, impair, or
otherwise affect any of Agent’s continuing security interests in and Liens upon
any rights or interests of any Debtor in or to (1) monies due or to become due
under or in connection with any described contract, lease, permit, license, or
license agreement, or (2) any proceeds from the sale, license, lease, or other
dispositions of any such contract, lease, permit, license, or license
agreement), or (iii) any United States intent-to-use trademark applications to
the extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law; provided,
that upon submission and acceptance by the United States Patent and Trademark
Office of an amendment to allege use pursuant to 15 U.S.C. Section 1060(a) (or
any successor provision), such intent-to-use trademark application shall be
considered Collateral.




All terms which are used in this Agreement which are defined in the Uniform
Commercial Code of the State of New York as in effect from time to time (“UCC”)
shall have the same meanings herein as such terms are defined in the UCC, unless
this Agreement shall otherwise specifically provide.  For purposes of this
Agreement, the term “Receivables” means all rights to the payment of a monetary
obligation, whether or not earned by performance, and whether evidenced by an
Account, Chattel Paper, Instrument, General Intangible, or otherwise.




Section 2.

Secured Obligations Hereby Secured.  The security interest created hereby in the
Collateral constitutes continuing collateral security for all of the following
obligations, whether now existing or hereafter incurred (the “Secured
Obligations”):




(a)

the prompt payment by each Loan Party, as and when due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), of
all amounts from time to time owing by it in respect of (i) the Obligations,
Hedging Liability and Bank Product Obligations, and (ii) in the case of a Loan
Party that is a Guarantor, all amounts from time to time owing by such Loan
Party in respect of its guaranty made pursuant to Section 5.12 of the Credit
Agreement or under any other Guaranty to which it is party; and




(b)

the due performance and observance by each Loan Party of all of its other
obligations from time to time existing in respect of the Loan Documents and all
documents evidencing the Obligations, Hedging Liability and Bank Product
Obligations.




Section 3.

Covenants, Agreements, Representations and Warranties.  Debtor hereby covenants
and agrees with, and represents and warrants to, Agent that:




(a)

Debtor is a corporation duly organized and validly existing in good standing
under the laws of the jurisdiction of its organization.  Debtor shall not change
its jurisdiction of organization without Agent’s prior written consent.  Debtor
is the sole and lawful owner of its Collateral, and has full right, power and
authority to enter into this Agreement and to perform each and all of the
matters and things herein provided for.  The execution and delivery of this
Agreement, and the observance and performance of each of the matters and things
herein set forth, will not (i) contravene or constitute a default under any
provision of law or any judgment, injunction, order or decree binding upon
Debtor or any provision of




-3-

DEN-181870-4







Debtor’s organizational documents (e.g., charter, articles or certificate of
incorporation and by-laws, articles or certificate of formation and limited
liability company operating agreement, partnership agreement, or similar
organizational documents) or any covenant, indenture or agreement of or
affecting Debtor or any of its property or (ii) result in the creation or
imposition of any lien or encumbrance on any property of Debtor except for the
lien and security interest granted to Agent for the benefit of the Secured
Parties hereunder.  Debtor’s organizational registration number (if any) is
listed under Item 3 on Schedule A.




(b)

Debtor’s chief executive office and principal place of business is at, and
Debtor keeps and shall keep all of its books and records relating to Receivables
only at the locations listed under Item 1 on Schedule A; and Debtor has no other
executive offices or principal places of business other than those listed under
Item 1 on Schedule A.  The Collateral is and shall remain in Debtor’s possession
or control at the locations listed under Item 2 on Schedule A and retail stores
leased by Debtor in the ordinary course of business (collectively, the
“Permitted Collateral Locations”).  If for any reason any Collateral is at any
time kept or located at a location other than a Permitted Collateral Location,
Agent shall nevertheless have and retain a lien on and security interest
therein.  Debtor owns and shall at all times own all Permitted Collateral
Locations at which its Collateral is located, except to the extent otherwise
disclosed under Item 2 on Schedule A and except for retail stores leased by
Debtor in the ordinary course of business.  Debtor shall not move its chief
executive office or maintain a principal place of business at a location other
than those specified under Item 1 on Schedule A or permit the Collateral to be
located at a location other than a Permitted Collateral Location, other than
Inventory in transit to a Permitted Collateral Location, in each case without
first providing Agent 30 days’ prior written notice of Debtor’s intent to do so;
provided that Debtor shall at all times maintain its chief executive office and,
unless otherwise specifically agreed to in writing by Agent, Permitted
Collateral Locations in the United States of America and, with respect to any
new chief executive office or principal place of business or location of
Collateral, Debtor shall have taken all action requested by Agent to maintain
the lien and security interest of Agent in the Collateral at all times fully
perfected and in full force and effect.




(c)

Debtor’s legal name and jurisdiction of organization is correctly set forth in
the first paragraph of this Agreement.  Debtor has not transacted business at
any time during the immediately preceding five-year period, and does not
currently transact business, under any other legal names or trade names other
than the prior legal names and trade names (if any) set forth on Schedule B
attached hereto.  Debtor shall not change its legal name or transact business
under any other trade name without first giving 30 days’ prior written notice of
its intent to do so to Agent.




(d)

The Collateral and every part thereof is and shall be free and clear of all
security interests, liens (including, without limitation, mechanics’, laborers’
and statutory liens), attachments, levies, and encumbrances of every kind,
nature and description, whether voluntary or involuntary, except for the lien
and security interest of Agent therein and as otherwise permitted pursuant to
Section 6.2 of the Credit Agreement.  Debtor shall warrant and defend the
Collateral against any claims and demands of all persons at any time claiming
the same or any interest in the Collateral adverse to Agent.




(e)

Debtor shall promptly pay when due all taxes, assessments and governmental
charges and levies upon or against Debtor or any of its Collateral, in each case
before the same become delinquent and before penalties accrue thereon, unless
and to the extent that the same are being contested in good faith by appropriate
proceedings which prevent foreclosure or other realization upon any of such





-4-

DEN-181870-4







Collateral and preclude interference with the operation of Debtor’s business in
the ordinary course, and Debtor shall have established adequate reserves
therefor.




(f)

Debtor shall not use, manufacture, sell, or distribute any Collateral in
violation of any statute, ordinance, or other governmental requirement.  Debtor
shall not waste or destroy the Collateral or any part thereof or be negligent in
the care or use of any Collateral.  Debtor shall perform its obligations under
any contract or other agreement constituting part of the Collateral, it being
understood and agreed that Agent has no responsibility to perform such
obligations.




(g)

Subject to Sections 4(b), 6(b), 6(c), and 7(c) hereof, Debtor shall not, without
Agent’s prior written consent, sell, assign, mortgage, lease or otherwise
dispose of the Collateral or any interest therein.




(h)

Debtor shall at all times insure its Collateral consisting of tangible personal
property against such risks and hazards as other persons similarly situated
insure against, and including in any event loss or damage by fire, theft,
burglary, pilferage, loss in transit and such other hazards as Agent may
specify.  All insurance required hereby shall be maintained in amounts and under
policies and with insurers reasonably acceptable to Agent, and all such policies
shall contain lender’s loss payable clauses naming Agent, for the benefits of
the Secured Parties, as loss payee as its interest may appear (and, if Agent
requests, naming Agent as an additional insured therein) in a form acceptable to
Agent.  All premiums on such insurance shall be paid by Debtor.  Certificates of
insurance evidencing compliance with the foregoing and, at Agent’s request, the
policies of such insurance shall be delivered by Debtor to Agent.  All insurance
required hereby shall provide that any loss shall be payable to Agent, for the
benefit of the Secured Parties, notwithstanding any act or negligence of Debtor,
shall provide that no cancellation thereof shall be effective until at least
30 days after receipt by Debtor and Agent of written notice thereof, and shall
be satisfactory to Agent in all other respects.  In case of any material loss,
damage to, or destruction of its Collateral or any part thereof, Debtor shall
promptly give written notice thereof to Agent generally describing the nature
and extent of such damage or destruction.  In case of any loss, damage to or
destruction of its Collateral or any part thereof, any insurance proceeds
received on account of such loss, damage or destruction shall be applied as
provided for in the Credit Agreement.  Debtor hereby authorizes Agent, at
Agent’s option, to adjust, compromise and settle any losses under any insurance
afforded at any time during the existence of any Default or Event of Default,
and Debtor does hereby irrevocably constitute Agent, and each of its nominees,
officers, agents, attorneys, and any other person whom Agent may designate, as
Debtor’s attorneys-in-fact, with full power and authority to effect such
adjustment, compromise and/or settlement and to endorse any drafts drawn by an
insurer of its Collateral or any part thereof and to do everything necessary to
carry out such purposes and to receive and receipt for any unearned premiums due
under policies of such insurance.  Any adjustment, compromise and/or settlement
of any losses under any insurance shall be made by Debtor subject to final
approval of Agent for claims made in excess of $250,000.00.  Provided, however,
if an Event of Default shall have occurred, Agent shall have sole authority to
adjust, compromise or settle losses under any insurance policies.  All insurance
proceeds shall be subject to the lien and security interest of Agent hereunder.




Unless Debtor provides Agent with evidence of the insurance coverage required by
this Agreement, Agent may purchase insurance at Debtor’s expense to protect
Agent’s interests in the Collateral.  This insurance may, but need not, protect
Debtor’s interests in its Collateral.  The coverage purchased by Agent may not
pay any claims that Debtor makes or any claim that is made against Debtor





-5-

DEN-181870-4







in connection with the Collateral.  Debtor may later cancel any such insurance
purchased by Agent, but only after providing Agent with evidence that Debtor has
obtained insurance as required by this Agreement.  If Agent purchases insurance
for Debtor’s Collateral, Debtor will be responsible for the costs of that
insurance, including interest and any other charges that Agent may impose in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance.  The costs of the insurance may be
added to the Secured Obligations secured hereby.  The costs of the insurance may
be more than the cost of insurance Debtor may be able to obtain on its own.  




(i)

Debtor shall at all times allow Agent and its representatives free access to and
right of inspection of its Collateral; provided that, unless Agent believes in
good faith that a Default or Event of Default exists, any such access or
inspection shall only be required during Debtor’s normal business hours and upon
reasonable advance notice.




(j)

If any of its Collateral is in the possession or control of any of Debtor’s
agents or processors and Agent so requests, then Debtor agrees to notify such
agents or processors in writing of Agent’s security interest therein and
instruct them to hold all such Collateral for Agent’s account and subject to
Agent’s instructions in accordance with this Agreement.  Debtor shall, upon the
request of Agent, authorize and instruct all bailees and other parties, if any,
at any time processing, labeling, packaging, holding, storing, shipping or
transferring all or any part of its Collateral to permit Agent and its
representatives to examine and inspect any of such Collateral then in such
party’s possession during normal business hours and upon reasonable advance
notice and to verify from such party’s own books and records any information
concerning such Collateral or any part thereof which Agent or its
representatives may seek to verify.




(k)

Debtor agrees from time to time to deliver to Agent such evidence of the
existence, identity and location of its Collateral and of its availability as
collateral security pursuant hereto (including, without limitation, schedules
describing all Receivables created or acquired by Debtor, copies of customer
invoices or the equivalent and original shipping or delivery receipts for all
merchandise and other goods sold or leased or services rendered, together with
Debtor’s warranty of the genuineness thereof, and reports stating the book value
of Inventory and Equipment by major category and location), in each case as
Agent may reasonably request.  Agent shall have the right to verify all or any
part of the Collateral in any manner, and through any medium, which Agent
considers appropriate, and Debtor agrees to furnish all assistance and
information, and perform any acts, which Agent may require in connection
therewith.  Upon request by Agent, Debtor shall promptly notify Agent of any
Collateral which Debtor has determined to have been rendered obsolete, stating
the prior book value of such Collateral, its type and location.  




(l)

Debtor shall comply with the terms and conditions of all leases, easements,
right-of-way agreements and other similar agreements binding upon Debtor or
affecting its Collateral or any part thereof, and all orders, ordinances, laws
and statutes of any city, state or other governmental entity, department, or
agency having jurisdiction with respect to the premises wherein such Collateral
is located or the conduct of business thereon, except where any such
non–compliance, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect or result in a Lien upon any of its
Collateral.





-6-

DEN-181870-4








(m)

Schedule C attached hereto contains a true, complete, and current listing of all
patents, trademarks, tradestyles, copyrights, and other intellectual property
rights (including all registrations and applications therefor) owned by Debtor
as of the date hereof that are registered with any governmental authority.
 Concurrently with the delivery of each certificate delivered pursuant to
Section 5.5(c) of the Credit Agreement, Debtor shall notify Agent in writing of
any additional intellectual property rights acquired or arising during the
applicable Fiscal Quarter, if any, that are registered with any Governmental
Authority, and shall submit to Agent a supplement to Schedule C to reflect such
additional rights (provided Debtor’s failure to do so shall not impair Agent’s
security interest therein) and execute a supplemental Notice of Grant of
Security in Trademarks to be filed with the United States Patent and Trademark
Office evidencing Agent’s security interest in such additional intellectual
property rights.  Debtor owns or possesses rights to use all franchises,
licenses, patents, trademarks, trade names, tradestyles, copyrights, and rights
with respect to the foregoing which are required to conduct its business as now
conducted.  To Debtor’s knowledge, no event has occurred which permits, or after
notice or lapse of time or both would permit, the revocation or termination of
any such rights, and Debtor is not liable to any person for infringement under
applicable law with respect to any such rights as a result of its business
operations.




(n)

Schedule F attached hereto contains a true, complete and current listing of all
Commercial Tort Claims held by Debtor as of the date hereof, each described by
reference to the specific incident giving rise to the claim.  Debtor agrees to
execute and deliver to Agent a supplement to this Agreement in the form attached
hereto as Schedule G, or in such other form as may be acceptable to Agent,
promptly upon becoming aware of any other Commercial Tort Claim held or
maintained by Debtor arising after the date hereof (provided Debtor’s failure to
do so shall not impair Agent’s security interest therein).




(o)

Debtor agrees to execute and deliver to Agent such further agreements,
assignments, instruments, and documents and to do all such other things as Agent
may deem reasonably necessary or appropriate to assure Agent its lien and
security interest hereunder, including, without limitation, (i) such financing
statements, and amendments thereof or supplements thereto, and such other
instruments and documents as Agent may from time to time require in order to
comply with the UCC and any other applicable law, (ii) such agreements with
respect to patents, trademarks, copyrights, and similar intellectual property
rights as Agent may from time to time require to comply with the filing
requirements of the United States Patent and Trademark Office and the United
States Copyright Office, and (iii) such control agreements with respect to
Deposit Accounts, Investment Property, Letter-of-Credit Rights, and electronic
Chattel Paper, and to cause the relevant depository institutions, financial
intermediaries, and issuers to execute and deliver such control agreements, as
Agent may from time to time require.  Debtor hereby authorizes Agent to file any
and all financing statements covering the Collateral or any part thereof as
Agent may require, including financing statements describing the Collateral as
“all assets” or “all personal property” or words of like meaning.  Agent may
order lien searches from time to time against Debtor and the Collateral, and
Debtor shall promptly reimburse Agent for all costs and expenses incurred in
connection with such lien searches; provided, however, Debtor shall only be
required to reimburse Agent for such searches two times in any calendar year,
unless an Event of Default has occurred and is continuing.  In the event for any
reason the law of any jurisdiction other than New York becomes or is applicable
to the Collateral or any part thereof, or to any of the Secured Obligations,
Debtor agrees to execute and deliver all such instruments and documents and to
do all such other things as Agent in its sole discretion deems necessary or
appropriate to preserve, protect, and enforce the lien and security interest of
Agent under the law of such other jurisdiction.  Debtor





-7-

DEN-181870-4







agrees to mark its books and records to reflect the lien and security interest
of Agent in Debtor’s Collateral.




(p)

Agent may, in its discretion at any time and from time to time, at Debtor’s
expense, pay any amount or do any act required of Debtor hereunder or otherwise
lawfully requested by Agent to (a) enforce any Loan Document or collect any
Secured Obligations; (b) protect, insure, maintain, or realize upon any
Collateral; or (c) defend or maintain the validity or priority of Agent’s Liens
in any Collateral, including any payment of a judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien.  All payments, costs, and expenses (including extraordinary
expenses) of Agent under this Section shall be payable by Debtor immediately
without notice or demand, shall constitute additional Secured Obligations
secured hereby, and shall bear interest from the date incurred to the date of
payment thereof at the rate specified in Section 2.8(b) of the Credit Agreement
(such rate per annum being hereinafter referred to as the “Default Rate”).  Any
payment made or action taken by Agent under this Section shall be without
prejudice to any right to assert an Event of Default or to exercise any other
rights or remedies under the Loan Documents.  No payment made or action taken by
Agent under this Section shall in any way obligate Agent to take any further or
future action with respect thereto.  Agent, in making any payment hereby
authorized, may do so according to any bill, statement or estimate procured from
the appropriate public office or holder of the claim to be discharged without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax lien or title or claim.
 Agent is hereby authorized to charge any account of Debtor maintained with
Agent for the amount of such sums and amounts so expended.




Section 4.

Special Provisions Re: Receivables.




(a)

As of the time any Receivable of Debtor becomes subject to the security interest
provided for hereby, and at all times thereafter, Debtor shall be deemed to have
warranted as to each and all of such Receivables that all warranties of Debtor
set forth in this Agreement are true and correct with respect to each such
Receivable; that each Receivable of Debtor and all papers and documents relating
thereto are genuine and in all respects what they purport to be; that each
Receivable of Debtor is valid and subsisting; that no such Receivable is
evidenced by any Instrument or Chattel Paper unless such Instrument or Chattel
Paper has theretofore been endorsed by Debtor, upon Agent’s request, and
delivered to Agent (upon Agent’s request); that no surety bond was required or
given in connection with such Receivable or the contracts or purchase orders out
of which the same arose; that the amount of such Receivable represented as owing
is the correct amount actually and unconditionally owing, except for normal cash
discounts on normal trade terms in the ordinary course of business; and that the
amount of such Receivable represented as owing is not disputed and is not
subject to any set-offs, credits, deductions or countercharges, other than those
arising in the ordinary course of Debtor’s business.  Without limiting the
foregoing, if any Receivable of Debtor arises out of a contract with the United
States of America, or any state or political subdivision thereof, or any
department, agency or instrumentality of any of the foregoing, Debtor agrees to
notify Agent and, at Agent’s request, execute whatever instruments and documents
are required by Agent in order that such Receivable shall be assigned to Agent
and that proper notice of such assignment shall be given under the federal
Assignment of Claims Act (or any successor statute) or any similar state or
local statute, as the case may be.








-8-

DEN-181870-4







(b)

Unless and until an Event of Default occurs and is continuing, any merchandise
or other goods which are returned by a customer or account debtor or otherwise
recovered may be resold by Debtor in the ordinary course of its business as
presently conducted in accordance with Section 6(b) hereof; and, during the
existence of any Event of Default, such merchandise and other goods shall be set
aside at the request of Agent and held by Debtor as trustee for Agent and shall
remain part of Agent’s Collateral.  Unless and until an Event of Default occurs
and is continuing, Debtor may settle and adjust disputes and claims with its
customers and account debtors, handle returns and recoveries and grant
discounts, credits and allowances in the ordinary course of its business as
presently conducted for amounts and on terms which Debtor in good faith
considers advisable; and, during the existence of any Event of Default, Debtor
shall notify Agent promptly of all returns and recoveries and, on Agent’s
request, deliver any such merchandise or other goods to Agent.  During the
existence of any Event of Default, Debtor shall also notify Agent promptly of
all disputes and claims and settle or adjust them at no expense to Agent, but no
discount, credit or allowance other than on normal trade terms in the ordinary
course of business as presently conducted shall be granted to any customer or
account debtor and no returns of merchandise or other goods shall be accepted by
Debtor without Agent’s consent.  Agent may, at all times during the existence of
any Event of Default, settle or adjust disputes and claims directly with
customers or account debtors for amounts and upon terms which Agent considers
advisable.




(c)

Unless delivered to Agent or its agent, all tangible Chattel Paper and
Instruments shall contain a legend acceptable to Agent indicating that such
Chattel Paper or Instrument is subject to the security interest of Agent
contemplated by this Agreement.




Section 5.

Collection of Receivables.




(a)

Except as otherwise provided in this Agreement, Debtor shall make collection of
all of its Receivables and may use the same to carry on its business in
accordance with sound business practice and otherwise subject to the terms
hereof.




(b)

If an Event of Default has occurred and is continuing, and whether or not Agent
has exercised any or all of its rights under other provisions of this Section 5,
in the event Agent requests Debtor to do so:

(i)

all Instruments and Chattel Paper at any time constituting part of the
Receivables of Debtor or any other Collateral of Debtor (including any postdated
checks) shall, upon receipt by Debtor, be immediately endorsed to and deposited
with Agent; and/or




(ii)

Debtor shall instruct all customers and account debtors to remit all payments in
respect of such Receivables or any other such Collateral to a lockbox or
lockboxes under the sole custody and control of Agent and which are maintained
at post office(s) in Chicago, Illinois selected by Agent.

(c)

If an Event of Default has occurred and is continuing, and whether or not Agent
has exercised any or all of its rights under other provisions of this Section 5,
Agent or its designee may notify Debtor’s customers and account debtors at any
time that Receivables or any other Collateral, in each case of Debtor, have been
assigned to Agent or of Agent’s security interest therein, and either in its own
name, or Debtor’s name, or both, demand, collect (including, without limitation,
through a lockbox




-9-

DEN-181870-4








analogous to that described in Section 5(b)(ii) hereof), receive, receipt for,
sue for, compound and give acquittance for any or all amounts due or to become
due on such Receivables or any other such Collateral, and in Agent’s discretion
file any claim or take any other action or proceeding which Agent may deem
necessary or appropriate to protect or realize upon the security interest of
Agent in such Receivables or any other such Collateral.




(d)

Any proceeds of Receivables or other Collateral transmitted to or otherwise
received by Agent pursuant to any of the provisions of Sections 5(b) or 5(c)
hereof may be handled and administered by Agent in and through a remittance
account at Agent, and Debtor acknowledges that the maintenance of such
remittance account by Agent is solely for Agent’s convenience and that Debtor
does not have any right, title or interest in such remittance account or any
amounts at any time standing to the credit thereof.  Agent may, after a Default
or Event of Default has occurred and is continuing, apply all or any part of any
proceeds of Receivables or other Collateral received by it from any source to
the payment of the Secured Obligations (whether or not then due and payable),
such applications to be made in such amounts, in such manner and order and at
such intervals as Agent may from time to time in its discretion determine, but
not less often than once each week.  Agent need not apply or give credit for any
item included in proceeds of Receivables or other Collateral until Agent has
received final payment therefor at its office in cash or final solvent credits
current in Chicago, Illinois, acceptable to Agent as such.  However, if Agent
does give credit for any item prior to receiving final payment therefor and
Agent fails to receive such final payment or an item is charged back to Agent
for any reason, Agent may at its election in either instance charge the amount
of such item back against the remittance account or any account of Debtor
maintained with Agent, together with interest thereon at the Default Rate.
 Concurrently with each transmission of any proceeds of Receivables or other
Collateral to the remittance account, Debtor shall furnish Agent with a report
in such form as Agent shall require identifying the particular Receivable or
other Collateral from which the same arises or relates.  Unless and until a
Default or Event of Default shall have occurred and be continuing, Agent will
release proceeds of Collateral which Agent has not applied to the Secured
Obligations as provided above from the remittance account from time to time
promptly after receipt thereof.  Debtor hereby indemnifies Agent from and
against all liabilities, damages, losses, actions, claims, judgments, costs,
expenses, charges and reasonable attorneys’ fees suffered or incurred by Agent
because of the maintenance of the foregoing arrangements; provided, however,
that no Debtor shall be required to indemnify Agent for any of the foregoing to
the extent they arise from the gross negligence or willful misconduct of Agent.
 Agent shall have no liability or responsibility to Debtor for accepting any
check, draft or other order for payment of money bearing the legend “payment in
full” or words of similar import or any other restrictive legend or endorsement
whatsoever or be responsible for determining the correctness of any remittance.




Section 6.

Special Provisions Re:  Inventory and Equipment.




(a)

Debtor shall at its own cost and expense maintain, keep and preserve its
Inventory in good and merchantable condition and keep and preserve its Equipment
in good repair, working order and condition, ordinary wear and tear excepted,
and, without limiting the foregoing, make all necessary and proper repairs,
replacements and additions to such Equipment so that the efficiency thereof
shall be fully preserved and maintained.




(b)

Debtor may, until an Event of Default has occurred and is continuing and
thereafter until otherwise notified by Agent, use, consume and sell its
Inventory in the ordinary course of its business,





-10-

DEN-181870-4







but a sale in the ordinary course of business shall not under any circumstance
include any transfer or sale in satisfaction, partial or complete, of a debt
owing by Debtor.




(c)

Debtor may, until an Event of Default has occurred and is continuing and
thereafter until otherwise notified by Agent, sell Equipment to the extent
permitted under the Credit Agreement and subject to the prepayment requirements
thereof.




(d)

As of the time any Inventory or Equipment of Debtor becomes subject to the
security interest provided for hereby and at all times thereafter, Debtor shall
be deemed to have warranted as to any and all of such Inventory and Equipment
that all warranties of Debtor set forth in this Agreement are true and correct
with respect to such Inventory and Equipment; that all of such Inventory and
Equipment is located at a location set forth pursuant to Section 3(b) hereof;
and that, in the case of Inventory, such Inventory is in good and merchantable
condition.  Debtor warrants and agrees that no Inventory is or will be consigned
to any other person without Agent’s prior written consent.




(e)

Upon Agent’s request, Debtor shall at its own cost and expense cause the lien of
Agent in and to any portion of Debtor’s Collateral subject to a certificate of
title law to be duly noted on such certificate of title or to be otherwise filed
in such manner as is prescribed by law in order to perfect such lien and shall
cause all such certificates of title and evidences of lien to be deposited with
Agent.




(f)

Except for Equipment from time to time located at a location set forth pursuant
to Section 3(b) and as otherwise disclosed to Agent in writing, none of the
Equipment is or will be attached to real estate in such a manner that the same
may become a fixture.




(g)

If any of the Inventory of Debtor is at any time evidenced by a document of
title, such document shall be promptly delivered by Debtor to Agent except to
the extent Agent specifically requests Debtor not to do so with respect to any
such document.




Section 7.

Special Provisions Re:  Investment Property and Deposits.




(a)

Unless and until an Event of Default has occurred and is continuing and
thereafter until notified to the contrary by Agent pursuant to Section 9(d)
hereof:




(i)

Debtor shall be entitled to exercise all voting and/or consensual powers
pertaining to the Investment Property or any part thereof, for all purposes not
inconsistent with the terms of this Agreement or any other document evidencing
or otherwise relating to any Secured Obligations; and




(ii)

Debtor shall be entitled to receive and retain all cash dividends and
distributions and other amounts paid upon or in respect of the Investment
Property.  




(b)

All Investment Property (including all securities, certificated or
uncertificated, securities accounts, and commodity accounts) of Debtor on the
date hereof is listed and identified on Schedule E attached hereto and made a
part hereof.  Debtor shall promptly notify Agent of any other Investment
Property acquired or maintained by Debtor after the date hereof, and shall
submit to Agent a supplement to Schedule E to reflect such additional rights
(provided Debtor’s failure to do so shall not impair




-11-

DEN-181870-4








Agent’s security interest therein).  Certificates for all certificated
securities now or at any time constituting Investment Property shall be promptly
delivered by Debtor to Agent duly endorsed in blank for transfer or accompanied
by an appropriate assignment or assignments or an appropriate undated stock
power or powers, in every case sufficient to transfer title thereto including,
without limitation, all stock received in respect of a stock dividend or
resulting from a split-up, revision or reclassification of the Investment
Property or any part thereof or received in addition to, in substitution of or
in exchange for the Investment Property or any part thereof as a result of a
merger, consolidation or otherwise.  With respect to any uncertificated
securities or any Investment Property held by a securities intermediary,
commodity intermediary, or other financial intermediary of any kind, unless
Agent requests otherwise, Debtor shall execute and deliver, and shall cause any
such issuer or intermediary to execute and deliver, an agreement among Debtor,
Agent, and such issuer or intermediary in form and substance satisfactory to
Agent which provides, among other things, for the issuer’s or intermediary’s
agreement that it shall comply with entitlement orders, and apply any value
distributed on account of any such Investment Property, as directed by Agent
without further consent by Debtor.  Agent may at any time, upon the occurrence
of any Default or Event of Default, cause to be transferred into its name or the
name of its nominee or nominees all or any part of the Investment Property
hereunder.  




(c)

Unless and until a Default or Event of Default has occurred and is continuing,
Debtor may sell or otherwise dispose of any of its Investment Property, provided
that no Debtor shall sell or otherwise dispose of any capital stock of or other
equity interests in any direct or indirect subsidiary without the prior written
consent of Agent.  After the occurrence and during the continuation of any
Default or Event of Default, Debtor shall not sell all or any part of its
Investment Property without the prior written consent of Agent.




(d)

Debtor represents that on the date of this Agreement, none of its Investment
Property consists of margin stock (as such term is defined in Regulation U of
the Board of Governors of the Federal Reserve System) except to the extent
Debtor has delivered to Agent a duly executed and completed Form U-1 with
respect to such stock.  If at any time its Investment Property or any part
thereof consists of margin stock, Debtor shall promptly so notify Agent and
deliver to Agent a duly executed and completed Form U-1 and such other
instruments and documents reasonably requested by Agent in form and substance
satisfactory to Agent.




(e)

Notwithstanding anything to the contrary contained herein, in the event any
Investment Property is subject to the terms of a separate security agreement in
favor of Agent, the terms of such separate security agreement shall govern and
control unless otherwise agreed to in writing by Agent.




(f)

All Deposit Accounts of Debtor on the date hereof are listed and identified (by
account number and depository institution) on Schedule E attached hereto and
made a part hereof.  Debtor shall promptly notify Agent of any other Deposit
Account opened or maintained by Debtor after the date hereof, and shall submit
to Agent a supplement to Schedule E to reflect such additional accounts
(provided Debtor’s failure to do so shall not impair Agent’s security interest
therein).  With respect to any Deposit Account maintained by a depository
institution other than BMO Harris Bank N.A., and as a condition to the
establishment and maintenance of any such Deposit Account except as otherwise
agreed to in writing by Agent, Debtor, the depository institution, and Agent
shall execute and deliver an account control agreement in form and substance
satisfactory to Agent which provides, among other things, for





-12-

DEN-181870-4







the depository institution’s agreement that it will comply with instructions
originated by Agent directing the disposition of the funds in the Deposit
Account without further consent by Debtor.




Section 8.

Power of Attorney.  In addition to any other powers of attorney contained
herein, Debtor hereby appoints Agent, its nominee, and any other person whom
Agent may designate, as Debtor’s attorney-in-fact, with full power and authority
upon the occurrence and during the continuation of any Event of Default:  (a) to
sign Debtor’s name on verifications of Receivables and other Collateral; (b) to
send requests for verification of Debtor’s Collateral to Debtor’s customers,
account debtors and other obligors; (c) to endorse Debtor’s name on any checks,
notes, acceptances, money orders, drafts and any other forms of payment or
security that may come into Agent’s possession or on any assignments, stock
powers, or other instruments of transfer relating to Debtor’s Collateral or any
part thereof; (d) to sign Debtor’s name on any invoice or bill of lading
relating to any of Debtor’s Collateral, on claims to enforce collection of any
such Collateral, on notices to and drafts against customers and account debtors
and other obligors, on schedules and assignments of such Collateral, on notices
of assignment and on public records; (e) to notify the post office authorities
to change the address for delivery of Debtor’s mail to an address designated by
Agent; (f) to receive, open and dispose of all mail addressed to Debtor; and
(g) to do all things necessary to carry out this Agreement.  Debtor hereby
ratifies and approves all acts of any such attorney and agrees that neither
Agent nor any such attorney will be liable for any acts or omissions nor for any
error of judgment or mistake of fact or law other than such person’s gross
negligence or willful misconduct.  Agent may file one or more financing
statements disclosing its security interest in any or all of the Collateral
without Debtor’s signature appearing thereon.  Debtor also hereby grants Agent a
power of attorney to execute any such financing statements, or amendments and
supplements to financing statements, on behalf of Debtor without notice thereof
to Debtor.  The foregoing powers of attorney, being coupled with an interest,
are irrevocable until the Secured Obligations have been fully paid and satisfied
and all agreements of Agent to extend credit to or for the account of Debtor
have expired or otherwise have been terminated.




Section 9.

Defaults and Remedies.




(a)

The occurrence of any “Event of Default” (as defined in the Credit Agreement)
shall constitute an “Event of Default” hereunder.




(b)

Upon the occurrence and during the continuation of any Event of Default, Agent
shall have, in addition to all other rights provided herein or by law, the
rights and remedies of an agent under the UCC (regardless of whether the UCC is
the law of the jurisdiction where the rights or remedies are asserted and
regardless of whether the UCC applies to the affected Collateral), and further
Agent may, without demand and without advertisement, notice, hearing or process
of law, all of which Debtor hereby waives, at any time or times, sell and
deliver all or any part of the Collateral (and any other property of Debtor
attached thereto or found therein) held by or for it at public or private sale,
for cash, upon credit or otherwise, at such prices and upon such terms as Agent
deems advisable, in its sole discretion.  In addition to all other sums due
Agent hereunder, Debtor shall pay Agent all costs and expenses incurred by
Agent, including reasonable attorneys’ fees and court costs, in obtaining,
liquidating or enforcing payment of Collateral or the Secured Obligations or in
the prosecution or defense of any action or proceeding by or against Agent or
Debtor concerning any matter arising out of or connected with this Agreement or
the Collateral or the Secured Obligations, including, without limitation, any of
the foregoing arising in, arising under or related to a case under the United
States Bankruptcy Code (or any





-13-

DEN-181870-4








successor statute).  Any requirement of reasonable notice shall be met if such
notice is personally served on or mailed, postage prepaid, to Debtor in
accordance with Section 10(c) hereof at least 10 days before the time of sale or
other event giving rise to the requirement of such notice; provided however, no
notification need be given to Debtor if Debtor has signed, after an Event of
Default has occurred, a statement renouncing any right to notification of sale
or other intended disposition.  Agent shall not be obligated to make any sale or
other disposition of the Collateral regardless of notice having been given.
 Agent may be the purchaser at any such sale.  Debtor hereby waives all of its
rights of redemption from any such sale.  Agent may postpone or cause the
postponement of the sale of all or any portion of the Collateral by announcement
at the time and place of such sale, and such sale may, without further notice,
be made at the time and place to which the sale was postponed or Agent may
further postpone such sale by announcement made at such time and place.  Agent
has no obligation to prepare the Collateral for sale.  Agent may sell or
otherwise dispose of the Collateral without giving any warranties as to the
Collateral or any part thereof, including disclaimers of any warranties of title
or the like, and Debtor acknowledges and agrees that the absence of such
warranties shall not render the disposition commercially unreasonable.




(c)

Without in any way limiting the foregoing, upon the occurrence and during the
continuation of any Event of Default, Agent shall have the right, in addition to
all other rights provided herein or by law, to take physical possession of any
and all of the Collateral and anything found therein, the right for that purpose
to enter without legal process any premises where the Collateral may be found
(provided such entry be done lawfully), and the right to maintain such
possession on Debtor’s premises (Debtor hereby agreeing to lease such premises
without cost or expense to Agent or its designee if Agent so requests) or to
remove Debtor’s Collateral or any part thereof to such other places as Agent may
desire.  Upon the occurrence and during the continuation of any Event of
Default, Agent shall have the right to exercise any and all rights with respect
to all Deposit Accounts of Debtor, including, without limitation, the right to
direct the disposition of the funds in each Deposit Account and to collect,
withdraw and receive all amounts due or to become due or payable under each such
Deposit Account.  Upon the occurrence and during the continuation of any Event
of Default, Debtor shall, upon Agent’s demand, promptly assemble its Collateral
and make it available to Agent at a place designated by Agent.  If Agent
exercises its right to take possession of the Collateral, then Debtor shall also
at its expense perform any and all other steps requested by Agent to preserve
and protect the security interest hereby granted in the Collateral, such as
placing and maintaining signs indicating the security interest of Agent,
appointing overseers for the Collateral and maintaining Collateral records.




(d)

Without in any way limiting the foregoing, upon the occurrence and during the
continuation of any Event of Default, all rights of Debtor to exercise the
voting and/or consensual powers which it is entitled to exercise pursuant to
Section 7(a)(i) hereof and/or to receive and retain the distributions which it
is entitled to receive and retain pursuant to Section 7(a)(ii) hereof, shall, at
the option of Agent, cease and thereupon become vested in Agent, which, in
addition to all other rights provided herein or by law, shall then be entitled
solely and exclusively to exercise all voting and other consensual powers
pertaining to the Investment Property (including, without limitation, the right
to deliver notice of control with respect to any Investment Property held in a
securities account or commodity account and deliver all entitlement orders with
respect thereto) and/or to receive and retain the distributions which Debtor
would otherwise have been authorized to retain pursuant to Section 7(a)(ii)
hereof and shall then be entitled solely and exclusively to exercise any and all
rights of conversion, exchange or subscription or any other rights, privileges
or options pertaining to any





-14-

DEN-181870-4








Investment Property as if Agent were the absolute owner thereof.  Without
limiting the foregoing, Agent shall have the right to exchange, at its
discretion, any and all of the Investment Property upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
respective issuer thereof or upon the exercise by or on behalf of any such
issuer or Agent of any right, privilege or option pertaining to any Investment
Property and, in connection therewith, to deposit and deliver any and all of the
Investment Property with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as Agent may determine.
 In the event Agent in good faith believes any of the Collateral constitutes
restricted securities within the meaning of any applicable securities laws, any
disposition thereof in compliance with such laws shall not render the
disposition commercially unreasonable.




(e)

Without in any way limiting the foregoing, Debtor hereby grants to Agent (to the
extent Debtor is legally entitled to do so) a royalty-free irrevocable license
and right to use all of Debtor’s patents, patent applications, patent licenses,
trademarks, trademark registrations, trademark licenses, trade names, trade
styles, copyrights, copyright applications, copyright licenses, and similar
intangibles in connection with any foreclosure or other realization by Agent on
all or any part of the Collateral.  The license and right granted Agent hereby
shall be without any royalty or fee or charge whatsoever.




(f)

The powers conferred upon Agent hereunder are solely to protect its interest in
the Collateral and shall not impose on it any duty to exercise such powers.
 Agent shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession or control if such Collateral
is accorded treatment substantially equivalent to that which Agent accords its
own property, consisting of similar type assets, it being understood, however,
that Agent shall have no responsibility for ascertaining or taking any action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relating to any such Collateral, whether or not Agent has or is deemed
to have knowledge of such matters.  This Agreement constitutes an assignment of
rights only and not an assignment of any duties or obligations of Debtor in any
way related to the Collateral, and Agent shall have no duty or obligation to
discharge any such duty or obligation.  Agent shall have no responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any Collateral or initiating any action to protect the Collateral against the
possibility of a decline in market value.  Neither Agent nor any party acting as
attorney for Agent shall be liable for any acts or omissions or for any error of
judgment or mistake of fact or law other than their gross negligence or willful
misconduct.




(g)

Failure by Agent to exercise any right, remedy or option under this Agreement or
any other agreement between Debtor and Agent or provided by law, or delay by
Agent in exercising the same, shall not operate as a waiver; and no waiver by
Agent shall be effective unless it is in writing and then only to the extent
specifically stated.  The rights and remedies of Agent under this Agreement
shall be cumulative and not exclusive of any other right or remedy which Agent
may have.




Section 10.

Miscellaneous.




(a)

This Security Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect until all of the Secured Obligations, both
for principal and interest, have been fully paid and satisfied and all
agreements of the Secured Parties to extend credit to or for the account of
Debtor have expired or otherwise have been terminated.  Upon such termination of
this Agreement,





-15-

DEN-181870-4








Agent shall, upon the request and at the expense of Debtor, forthwith release
its security interest hereunder.




(b)

This Agreement cannot be changed or terminated orally.  All of the rights,
privileges, remedies and options given to Agent hereunder shall inure to the
benefit of its successors and assigns, and all the terms, conditions, covenants,
agreements, representations and warranties of and in this Agreement shall bind
Debtor and its legal representatives, successors and assigns, provided that no
Debtor may assign its rights or delegate its duties hereunder without Agent’s
prior written consent.




(c)

Except as otherwise specified herein, all notices hereunder shall be in writing
(including, without limitation, notice by telecopy) and shall be given to the
relevant party at its address or telecopier number set forth below (or, if no
such address is set forth below, at the address of Debtor as shown on the
records of Agent), or such other address or telecopier number as such party may
hereafter specify by notice to the other given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt.  Notices
hereunder shall be addressed:




To Debtor at:

Duluth Holdings Inc.

170 Countryside Drive

Belleville, Wisconsin 53508

Attention: David Loretta

Telephone: (608) 424-1915

Telecopy: (608) 424-1710




with a copy to:

Godfrey & Kahn, S.C.

833 East Michigan Street, Suite 1800

Milwaukee, Wisconsin 53202

Attention: Dennis F. Connolly

Telephone: (414) 273-3500

Telecopy:

 (414) 273-5198




To Agent at:

BMO Harris Bank N.A.

770 North Water Street

Milwaukee, Wisconsin 53202

Attention: John Howard

Telephone: (414) 765-7946




with a copy to:

Husch Blackwell LLP

4801 Main Street, Suite 1000

Kansas City, Missouri 64112

Attention: Christopher J. Rockers

Telephone: (816) 283-4608




Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section and a confirmation of such





-16-

DEN-181870-4








telecopy has been received by the sender, (ii) if given by mail, five (5) days
after such communication is deposited in the mail, certified or registered with
return receipt requested, addressed as aforesaid or (iii) if given by any other
means, when delivered at the addresses specified in this Section.




(d)

In the event and to the extent that any provision hereof shall be deemed to be
invalid or unenforceable by reason of the operation of any law or by reason of
the interpretation placed thereon by any court, this Agreement shall to such
extent be construed as not containing such provision, but only as to such
locations where such law or interpretation is operative, and the invalidity or
unenforceability of such provision shall not affect the validity of any
remaining provisions hereof, and any and all other provisions hereof which are
otherwise lawful and valid shall remain in full force and effect.




(e)

This Agreement shall be deemed to have been made in the State of New York and
shall be governed by, and construed in accordance with, the laws of the State of
New York.  The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning of any provision hereof.




(f)

This Agreement may be executed in any number of counterparts and by different
parties hereto on separate counterpart signature pages, each constituting an
original, but all together one and the same instrument.  Debtor acknowledges
that this Agreement is and shall be effective upon its execution and delivery to
Agent, and it shall not be necessary for Agent to execute this Agreement or any
other acceptance hereof or otherwise to signify or express its acceptance
hereof.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (e.g., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.




(g)

Debtor hereby submits to the non-exclusive jurisdiction of the courts of the
State of New York sitting in New York County, and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, for purposes of all legal proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby.  Debtor irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient form.  Debtor and Agent each hereby irrevocably
waives any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby.







[Signature Page to Follow]





-17-

DEN-181870-4







In Witness Whereof, Debtor has caused this General Security Agreement to be duly
executed and delivered in New York as of the day and year first above written.




“Debtor”




DULUTH HOLDINGS INC.,

a Wisconsin corporation







By: /s/ David Loretta                                            

Name: David Loretta

Title: Senior Vice President and Chief Financial Officer







Accepted and agreed to in New York as of the day and year first above written.

“Agent”




BMO Harris Bank N.A.







By: /s/ John M. Howard                                       

Name: John M. Howard

Title: Senior Vice President
















